*998Poe CUANTO, el 3 de enero actual la parte apelada' solicitó la deses-timación del recurso por falta de gestión y frivolidad; y
Poe CUANTO, la parte apelante se ha opuesto invocando la juris-prudencia establecida recientemente por la Corte de Circuito de Ape-laciones en el caso de Serra Garábís v. Municipio de Río Piedras para sostener que su apelación no es frívola, solicitando que se le permita archivar el alegato, y
Por Cuanto, examinados los autos y el alegato no estamos con-vencidos de que se trate de un recurso frívolo;
Por tanto, el tribunal en el ejercicio de su discreción declara sin lugar la moción del apelado y permite el archivo del alegato del ape-lante, continuando la tramitación del recurso de acuerdo con la ley.